            Case 1:19-cv-11193-PGG-DCF Document 11 Filed 02/21/20 Page 1 of 1
GOLENBOCK EISEMAN                                 ATTORNEYS AT LAW 71 1 THIRD AVENUE., NEW YORK, NY 10017-4014
ASSOR BELL & PESKOELLP                            T (212) 907-7300 ~ F (212) 754-0330 ~ WWW.GOLENBOCK.COM



DiREcrDiA~ No.: l2 / 2J 907-734 /
DiRecr F.ax No.: f2 / 2J 754-0330
EMAIL ADDRESS: PRICARDO~GOLENBOCK. COM




                                                       February 21, 2020


VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 10007
New York, NY 10007

                   Re:    Joseph Guglielmo v. Centric Brands Inc.,
                          Case No. 1:19-cv-11193E, Request for Extension of Deadline


Dear Judge Gardephe:

       This firm represents Defendant Centric Brands Inc. ("Defendant") in the above-captioned
civil matter, which asserts ADA claims against Defendant based on allegations that a website it
operates does not comply with the ADA. On behalf of Defendant and counsel for Plaintiff
Joseph Guglielmo ("Plaintiff'), I write pursuant to Your Honor's directive on February 14, 2020
(Doc. No. 10) that the parties provide a status report about the progress of settlement discussions.

        The parties are pleased to report that they have reached a settlement in this case. They
are in the final phases of completing the requisite documentation and anticipate filing a
Stipulation of Voluntary Dismissal within the next few weeks.

       We thank the Court for its patience and consideration while the parties finalize the
settlement.

                                                Sincerely,

                                                GOLENBOCK EISEMAN ASSOR BELL
                                                  & PESKOE LLP


                                                /s/ S. Preston Ricardo
                                                S. Preston Ricardo



cc:         Yaakov Saks, Counsel for Plaintiff (via ECF)

3434859.1
